PASHMAN, J.,
dissenting.
I respectfully dissent and would hold the act invalid insofar as it imposes organizational and reporting requirements upon “public information organizations.”1 By its own admission, the majority has invaded the legislative prerogative. See ante at 81. It has constructed its own notion of a constitutional enactment while invoking the talisman of “judicial surgery.” Such an endeavor must be rejected; a court may never usurp the authority of the elected representatives of the people. Examining what the Legislature has enacted, I am forced to conclude that the statute is substantially overbroad and therefore repugnant to the First Amendment.
*87I
The goals sought to be furthered by the legislation here at issue are highly commendable and constitutionally permissible. By requiring record keeping and disclosure by public information organizations, the Legislature has attempted to insure that the public will be made aware of the effects money has upon the legislative process. The citizenry can thus intelligently evaluate the performance of elected officials in view of the disclosed activities of lobbyists. See Fritz v. Gorton, 83 Wash.2d 275, 517 P.2d 911, 931 (Sup.Ct.1974), app. dism., 417 U.S. 902, 94 S.Ct. 2596, 41 L.Ed.2d 208 (1974). Such disclosures not only alert the populace to the nature and extent of special-interest group activities, but also help to prevent both corruption and — equally important — the appearance of corruption. As Mr. Justice Brandéis so aptly remarked:
Publicity is justly commended as a remedy for social and industrial diseases. Sunlight is said to be the best of disinfectants, electric light the most efficient policeman. [L. Brandéis, Other People’s Money 62 (National Home Library Foundation ed. (1933))]
Despite its salutary purpose, however, the statute as written is clearly overbroad. Under its terms the organizational and disclosure requirements are applicable to any group which acts in any way to “influence” legislation. Included within its scope are entities ranging from wealthy corporations and large, organized lobbying associations to a husband and wife who send a letter to their assemblyman.
To understand the impact which this legislation has upon small ad hoc groups of concerned citizens, it will be useful to set forth the following example. Assume that a neighborhood group of fifteen homeowners wishes to march in front of the State House in Trenton to display their support for a pending proposal. Under the act, before collecting any contributions or expending any money — for example, to rent a bus or construct signs — this group must appoint a treasurer and designate a *88depository. NJ.S.A. 19:44A-13. The identities of both must be supplied to the Election Law Enforcement Commission (ELEC). Id. All funds received must be turned over to the treasurer for transfer to the depository. NJ.S.A. 19:44A-15. The treasurer must disburse all monies expended. NJ.S.A. 19:44A-14. The group is required to file a full report with ELEC detailing all contributions received and all expenditures made by the organization in order to influence the legislative process. NJ.S.A. 19:44A-8. It must also file annual reports of all contributions and expenditures, regardless of their purpose. Id.2 To comply with these requirements, the fifteen homeowners must either keep meticulous records or stay at home. Even without reference to the expert testimony presented in this case, it is obvious that the act’s organizational requirements are likely to deter all but the wealthiest and most firmly committed political information groups from publicizing their views.
Not only are such short-term, single-issue groups the most likely to be deterred, they are also the organizations whose actions the State has the least legitimate interest in regulating. Their activities will generally be sporadic and their expenditures insubstantial. It is the organized flow of large sums of money which most needs public revelation, not the incidental expenditures of a group of neighbors or friends interested in making their opinion known on a particular issue. Regulation of such informal yet vital political activity will in fact be counterproductive. Only well-funded, continuing organizations will survive the burdens placed upon them by the Legislature. The voices of small groups of citizens will be drowned out as never before. *89The statute will preclude legislators from being fully informed on the views of all their constituents. Thus, insofar as the present statute includes such groups within its scope, it fatally lacks “a sufficiently important interest and * * * means closely drawn to avoid unnecessary abridgment of associational freedoms.” Buckley v. Valeo, 424 U.S. 1, 25, 96 S.Ct. 612, 638, 46 L.Ed.2d 659, 691 (1976).3 It therefore violates the First Amendment’s guarantees of political association and expression. By deciding to the contrary, the majority is permitting “grassroots” democracy in New Jersey to be stifled.
II
Defendants contend that the regulations promulgated by ELEC save the statute from constitutional infirmity. Specifically, they point to N.J.A.C. 19:25-12.1(e), which provides that any “political information organization whose expenditures for political activity during the calendar year [do] not exceed $100.00,” is exempt from the act.4
Serious questions exist whether the statute may be upheld only on the basis of a regulation narrowing its scope. I am *90uneasy with the notion that an administrative agency can by regulation change an unconstitutional statute into a legal act and perhaps back again. Under this view, the statute was unconstitutional until ELEC passed the regulation, and ELEC has the virtual power to render the statute invalid again merely by rescinding its regulation. This curious state of affairs need not be unravelled here, however, for the regulation at issue cannot suffice to free the act from constitutional deficiency.
First, as the majority itself recognizes, see ante at 85, the arbitrary $100 limit established by ELEC is simply too low to distinguish meaningfully between substantial organizations whose activities ought to be revealed and less formal groups whose conduct is of insufficient public impact to justify imposing the heavy burden of compliance with the act. In the example described earlier, unless members paid voluntarily, the mere expense of a chartered bus ride to Trenton would be enough to subject the group to the statute’s strictures. The cost of placing a small political message in a newspaper of general circulation would also exceed $100. One can imagine a myriad of other inoffensive activities entailing expenditures above a $100 threshold.
The level of the spending limitations, however, is not the most suspect feature of the regulations. The majority completely ignores the fact that ELEC lacks the authority to create the monetary thresholds contained in N.J.A.C. 19:25-12.1(e). Accordingly, that regulation is of no force and effect; it cannot be utilized to save the statute from invalidation.
Nowhere in the statute is ELEC granted this type of rulemaking power. The relevant language directs as follows:
It shall be the duty of the commission to enforce the provisions of this act, to conduct hearings with regard to possible violations and to impose penalties; and for the effectual carrying out of its enforcement responsibilities the commission shall have the authority to initiate a civil action in any court of competent jurisdiction for the purpose of enforcing compliance with the provisions of this *91act or enjoining violations thereof or recovering any penalty prescribed by this act. The commission shall promulgate such regulations and official forms and perform such duties as are necessary to implement the provisions of this act. [N.J.S.A. 19:44A-6(b) (emphasis supplied)]
Specifically, ELEC is empowered to:
(1) Develop forms for the making of the required reports;
(2) Prepare and publish a manual for all candidates, committees and political information organizations prescribing the requirements of the law, including uniform methods of bookkeeping and reporting and requirements as to the length of time that any person required to keep any records pursuant to the provisions of this act shall retain such records, or any class or category thereof, or any other documents, including canceled checks, deposit slips, invoices and other similar documents, necessary for the compilation of such records;
(3) Develop a filing, coding and cross-indexing system;
(4) Permit copying or photo-copying of any report required to be submitted pursuant to this act as requested by any person;
(5) Prepare and make available for public inspection summaries of all said reports grouped according to candidates, parties and issues, containing the total receipts and expenditures, and the date, name, address and amount contributed by each contributor;
(6) Prepare and publish, prior to May 1 of each year, an annual report to the Legislature;
(7) Ascertain whether candidates, committees, organizations or others have failed to file reports or have filed defective reports; extend, for good cause shown, the dates upon which reports are required to be filed; give notice to delinquents to correct or explain defects; and make available for public inspection a list of such delinquents;
(8) Ascertain the total expenditures for candidates and determine whether they have exceeded the limits set forth in this act; notify candidates, committees or others if they have exceeded or are about to exceed the limits imposed;
(9) Hold public hearings, investigate allegations of any violations of this act, and issue subpoenas for the production of documents and the attendance of witnesses;
(10) Forward to the Attorney General or to the appropriate county prosecutor information concerning any violations of this act which may become the subject of criminal prosecution or which may warrant the institution of other legal proceedings by the Attorney General. [M]
*92Contrary to the majority’s reading of the above provisions, ante at 83, this detailed delegation of power authorizes ELEC to enforce the provisions of the act only as they are written; it does not empower the commission to create dollar thresholds not present in the statute itself.5
The majority has not given the slightest indication how the commission’s monetary threshold can be conceived as “implementing” the provisions of the act, nor does its opinion even attempt to specify which provisions the regulation supposedly implements. See ante at 82-83. These tasks are impossible because the commission is legislating — not implementing. The majority permits this unjustified exercise of legislative authority as though it believed “agency expertise” were an acceptable substitute for the will of elected legislators.
Even if ELEC did possess broad regulatory power, the dollar threshold would still be invalid. It is well settled that the exercise of administrative power “is of necessity restrained by the declared policy and spirit of the statute and the criteria and standards therein laid down * * Abelson’s, Inc. v. N.J. State Bd. of Optometrists, 5 N.J. 412, 423 (1950). See, e. g., Cole Nat’l Corp. v. State Bd. of Examiners, 57 N.J. 227, 232-233 (1970); Kingsley v. Hawthorne Fabrics, Inc., 41 N.J. 521, 528-529 (1964); see also Sante Fe Indus., Inc. v. Green, 430 U.S. 462, *9397 S.Ct. 1292, 51 L.Ed.2d 480 (1977); United States v. Calamaro, 354 U.S. 351, 358-359, 77 S.Ct. 1138, 1 L.Ed.2d 1394 (1957). Because the commission’s monetary limitation clearly violates the legislative intent as expressed in the act, it cannot be accorded any legal effect.
The language of the statute is unmistakable. First, the express language of N.J.S.A. 19:44A-8 provides that “each political information organization shall make a full report * * of all moneys * * * contributed to it and all expenditures made, incurred, or authorized by it * * * to influence the content, introduction, passage or defeat of any legislation * (Emphasis supplied). The term “political information organization” is defined as “any two or more persons acting jointly * * which is organized for the purpose of * * * or which seeks to influence the content, introduction, passage or defeat of legislation.” N.J.S.A. 19:44A-3(g) (emphasis supplied). Special exemptions from the definition are granted only to “bona fide newspapers * * * or other bona fide news medium disseminating political information * * * in the normal course of its business6 * * * ” and schools which conduct classes “in which political information or discussion thereof or comment thereon is an integral part.” Id. The statute clearly evinces a legislative intent»to require reporting by all groups which act to influence legislation. It is the nature of the activity and not the amount of expenditures which is meant to trigger the reporting mechanism.
Further support for this contention lies in section 14 of the act. That provision declares that no contributions may be received or expenditures made by a political information organization except through its duly appointed treasurer. N.J.S.A. 19:44A-14. The ELEC regulation negates this statutory requirement, for it allows $100 worth of spending before the *94strictures of the law become applicable. The same section of the statute also provides that single persons acting alone may personally expend up to $100 without reporting such outlays to the commission. Id. This clear distinction between individual and group activity again demonstrates that the Legislature intended to include all groups, regardless of their expenditure level, within the scope of the act.
Finally, the act contains several express monetary limitations. See, e. g., N.J.S.A. 19:44A-16(d), (f), (g) & -18. It is extremely doubtful that the Legislature would have carefully and intentionally placed such clear dollar limitations upon certain aspects of the reporting requirements, while inadvertently and inartfully neglecting to create a blanket exemption for organizations spending only small sums. The history of the bill compels the opposite conclusion. Monetary thresholds were the subject of great debate in both houses. They underwent a number of substantial changes between the Election Law Revision Committee recommendations and the final bill. The conclusion is thus inescapable that the Legislature did not wish to exempt political information organizations whose expenditures fell below a given level.
It is no answer to say that the Legislature would not have intended the act to apply to certain insignificant activities. There is no hint in the act or its legislative history that the commission was empowered to characterize these inoffensive uses by an expenditure limitation.7 Rather, as previously demonstrated, it was the nature of the activities, and not the amount expended, which was considered critical. Moreover, even assuming the Legislature would not have expected enforcement of the law in certain circumstances, it does not follow that ELEC has the power to promulgate a sweeping exemption. One might assume that the Legislature would not expect the petty *95larceny statute to be applied to a person who stole 25 cents, yet a local police department could not issue a regulation exempting all such persons from prosecution. In light of the Legislature’s clear decision not to utilize monetary thresholds for group activities, ELEC’s attempt to do so in N.J.A.G. 19:25-12.1(e) must be declared null and void.8 For the same reasons, establishment of some higher dollar threshold on remand would also be of no effect.
Ill
Having demonstrated the invalidity of both the statute as written and the “interpretive” regulation which purportedly saves the act, I now consider whether the statute can be upheld by the use of “judicial surgery.” The majority concedes that it is resolving “issues most properly the concern of the Legislature.” Ante at 81. This is nothing but an admission that the use of “judicial surgery” here exceeds the proper bounds of the judicial function.
More than mere interpretation is necessary to save this statute. As shown in Part II, supra, the Legislature intentionally decided not to apply a dollar threshold to group reporting requirements. Defendants would validate this defective statute by grafting onto the act an additional qualification which the legislators declined to provide. This task involves judicial rewriting — not interpretation. It would be a judicial transplant— not just minor judicial surgery.
The propriety of judicial alteration of a legislative enactment depends upon two major considerations. First, the court must assess whether the Legislature would prefer that the statute undergo judicial modification rather than be wholly invalidated. *96See, e. g., Schmoll v. Creecy, 54 N.J. 194 (1969). In this case, as in nearly all, it is probably accurate to say that the Legislature would rather have the Court alter the statute than strike it down. The ends which the act seeks to achieve are of significant public interest. The presumption that the legislators would seek the greatest possible effect consistent with constitutional requirements is a sound one. The statute’s unusually detailed severability provision buttresses this conclusion. N.J.S.A. 19:44A-25.
Nevertheless, the requested modification must also meet a second, more demanding test. The action necessary to save the statute must represent an appropriate exercise of judicial power. Since it essentially involves an encroachment upon the legislative prerogative, “judicial surgery” should not be undertaken lightly. This alternative to invalidation should be utilized only after the careful weighing and balancing of several factors.
One of the key considerations is the extent to which the court must intervene to save a statute. Where the court can uphold the enactment by giving its language a narrow interpretation consistent with its purpose, judicial activism is more readily justified. Similarly, if the infirmity can be cured by merely excising a particular sentence or phrase, “judicial surgery” is more appropriate. However, where the necessary modification entails the addition of qualifying language, the court should be extremely reluctant to proceed, for there it usurps the legislative function. This reluctance should be particularly strong in a case like that now before us. As Justice Wachenfeld has reminded us, courts “should not write in an additional qualification which the Legislature pointedly omitted in drafting its own enactment.” Craster v. Newark Bd. of Comm’rs, 9 N.J. 225, 230 (1952).
A related criterion is whether the proposed change contravenes the intended purpose of the legislation. Modification is most appropriate where it is in substantial accord with the legislators’ overall intent, less appropriate where no real intent is discernible, and impermissible where the judicial alteration *97would conflict with that intent. See United States v. Robel, 389 U.S. 258, 88 S.Ct. 419, 19 L.Ed.2d 508 (1967); Aptheker v. Secretary of State, 378 U.S. 500, 84 S.Ct. 1659, 12 L.Ed.2d 992 (1964). An act which is clear and precise should rarely be rewritten. See Robel, supra; Aptheker, supra.
Before engaging in rewriting, a court should also take into account the number of alternatives available for saving the enactment. Where there is only one viable alternative to invalidation, as in Schmoll v. Creecy, supra, the court should feel relatively free to make that change if in accordance with a legislative preference for survival. In cases where a variety of methods exist for saving the statute, however, judicial modification should be avoided. The choice among several approaches to questions of public policy belongs to the Legislature. A court must respect that prerogative.
The final factor is whether the statute can be made to conform to established standards. Thus in State v. De Santis, 65 N.J. 462 (1974), we saved the obscenity statute from extinction by reading into it the standards previously announced by the United States Supreme Court in Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973).9
First Amendment overbreadth cases generally present a poor setting for “judicial surgery.” See, e. g., United States v. Robel, supra; Aptheker v. Secretary of State, supra. In such cases, the chilling effect of the enactment, which may not be fully alleviated by the judicial decision,10 is of paramount concern. *98Moreover, in cases involving fundamental individual rights, it is critical that legislators themselves be encouraged to scrutinize with care proposed enactments for constitutional defects. Finally, in First Amendment overbreadth challenges the statute is not given the normal presumption of constitutionality. “Rather, the [United States Supreme] Court has placed the burden of proving constitutionality upon the government once the claim of overbreadth is raised.” Note, “Judicial Rewriting of Overbroad Statutes: Protecting the Freedom of Association From Scales to Robel,” 57 Cal.L.Rev. 240, 257 (1969); see, e. g., Shelton v. Tucker, 364 U.S. 479, 487-490, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960); Thomas v. Collins, 323 U.S. 516, 530, 65 S.Ct. 315, 89 L.Ed. 430 (1944).
Under the foregoing principles, it is manifest that “judicial surgery” would be inappropriate in this case. The radical nature of such surgery is exemplified by the majority’s “proper constitutional interpretation” of this act, which it concludes “calls for the regulation of political information organizations who engage in direct, express, and intentional communications with legislators involving substantial activity entailing the receipt and expenditure of significant sums of money for the purpose of affecting the outcome of legislation.” Ante at 82 (emphasis supplied). According to the majority, saving the statute would necessitate an additional requirement: a threshold of “substantial” or some arbitrary amount of expenditures. As previously discussed, however, the legislative intent was clearly against monetary thresholds for political information organizations — however expressed. Further, the specific terms of the act nowhere contain the “direct contact” limitation supplied by the majority. Even assuming this new standard pos*99sesses constitutionally sufficient clarity,11 the majority has nonetheless directly contravened the legislative will.
Moreover, there are many alternatives which the Legislature could consider in attempting to correct its suspect enactment. Aside from creating a different monetary threshold or limiting the statute’s reach to groups who directly contact lawmakers, the Legislature might, for example, exempt all single-issue, ad hoc groups; it might exclude organizations whose primary purpose is not to influence legislation; it might limit the statute to those with a business or commercial interest. Without passing upon the constitutionality of these approaches, it is clear that the Legislature could make alterations in a number of directions. Finally, this case involves a First Amendment over-breadth challenge where the established standards for validity are far from certain. This act therefore constitutes a completely unsuitable candidate for “judicial surgery.”

Conclusion

Throughout this discourse, I have attempted to emphasize that the statute in question is fatally overbroad. It cannot be preserved by either ELEC or this Court. The ELEC threshold is invalid because it lacks statutory authorization and is contrary to the intention of the Legislature. In any event, the $100 floor is insufficient to rescue the act from constitutional infirmity. Finally, “judicial surgery” of the radical sort necessary to save the statute would exceed the Court’s proper function.
The majority claims that the Legislature would prefer this Court’s views on public policy to its own. Based on this suspect *100foundation, the majority has scuttled established doctrine on the limitations of the Court’s function in order to preserve a single statute in a judicially amended form. Neither the reasoning nor the result is acceptable. Accordingly, I would hold the statute invalid insofar as it places organizational and reporting requirements upon political information organizations.

This suit challenges only those portions of the statute affecting political information organizations. I will therefore not discuss the validity of the remaining sections of the law.


Among other things, the report must include a summary of annual receipts and disbursements, an estimate of the value of other assets and their nature, a list of obligations, debts or loans unpaid at the end of the calendar year, a schedule of all contributions of less than $100 received during the year, and a list, including the names and addresses of the contributors, of all receipts greater than $100. A similar expenditure schedule itemizing all political and lobbying expenses as to recipient must also be submitted. N.J.S.A. 19.-44A-8.


No other jurisdiction has such broad political disclosure requirements. Legislation elsewhere either applies solely to “professional” lobbyists, see, e. g„ United States v. Harriss, 347 U.S. 612, 74 S.Ct. 808, 98 L.Ed. 989 (1954); Advisory Opinion on Constitutionality of 1975 PA 227, 396 Mich. 465, 242 N.W.2d 3 (Sup.Ct.1974); Fritz v. Gorton, supra, or exempts groups whose expenditures do not exceed a specified limit. See, e. g., Advisory Opinion, supra; Young Americans for Freedom, Inc. v. Gorton, 83 Wash.2d 728, 522 P.2d 189 (1974). Moreover, several of these statutes are explicitly limited to activities involving direct communication with legislators or express exhortations of others to so communicate. See, e. g.. United States v. Harriss, supra; Advisory Opinion, supra. The New Jersey statute has no such limitations, nor can ELEC or this Court supply them and remain within their respective functions.


In computing the total amount of such annual expenses, the group may exclude travel costs voluntarily paid by its members. N.J.A.C. 19:25-12.1(e).


The report of the Election Law Revision Commission reaffirms the contention that enforcement was to be ELEC’s main function and that it lacks any legislative function. That report states:
It is to be the responsibility of the Election Law Enforcement Commission to supervise and enforce the reporting requirements contained in the act, to prepare forms on which reports will be made, and to disseminate to the public and to the press summaries of all reports filed by candidates and committees. The Election Law Enforcement Commission is also empowered to withhold the issuance of a certificate of election to a candidate who has not complied with the provisions of this act. [Election Law Revision Commission, Report to the Governor and Legislature 4 (1970) (emphasis supplied, footnote deleted)]


Neither the statute nor the regulations provide any standard for determining whether a given newspaper or news medium is “bona fide.” Plaintiffs do not, however, challenge this specific provision of the legislation.


it is only by first “imputing” a legislative intent to reach only “substantial sums of money” that the majority can conclude that a dollar threshold is in harmony with the statute’s provisions. Ante at 83.


Since I conclude that the statute must be declared invalid insofar as it imposes organizational requirements upon political information organizations, it is not necessary for me to consider the validity of other challenged ELEC regulations, e. g., N.J.A.C. 19:25-1.7, -4.7(c). Moreover, there is no claim that these regulations are themselves sufficient to validate the statute.


It should be noted that we there rewrote the statute for the express purpose of giving the Legislature time to draft a new statute in accordance with Miller. If the Legislature had failed to act within a reasonable time, the Court might have been compelled to eschew its earlier interpretation and invalidate the statute.


Judicial modification of an overbroad statute will not entirely dissipate its chilling effect for the simple reason that there will be persons who are aware of the statute yet not cognizant of the subtle, narrowing judicial interpretation. They will thus be led to forego activities which appear to be covered by the act, even though they have in fact been given a judicial exemption. And *98as previously noted, the persons who will most feel these effects are those least likely or able to seek expert legal guidance to determine the scope of permissible activity.


The majority itself recognizes “that [its] interpretation of the statute is somewhat lacking in certainty and that conceivably vagueness objections could be raised.” Ante at 80.